Citation Nr: 1514711	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3.

2.  Entitlement to service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3.


REPRESENTATION

Appellant represented by:	Woods and Woods, LLP


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1983 to March 1984.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York which confirmed and continued the denial of service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3.

The Board notes that in the September 2011 rating decision, the RO reopened and then denied the Veteran's claim for service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In an unappealed March 1986 rating decision, the RO confirmed and continued the denial of service connection for a back injury. 

2.  Evidence received since the March 1986 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3.

3.  The Veteran's chronic thoracolumbar spine strain clearly and unmistakably existed prior to his active service, and there is probative medical evidence indicated that the low back disability was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2014).

2.  New and material evidence has been received since the March 1986 denial, and the claims of entitlement to service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claims to reopen and grant the claim for service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.


New and Material Evidence

The Veteran filed a claim for service connection for a back disability which was denied in a May 1984 rating decision on the basis that the Veteran's back injury preexisted service and there was no evidence that there was a permanent increase in disability or aggravation during active duty.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the May 1984 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In a February 1986 correspondence, the Veteran again sought service connection for a back disability.  The RO confirmed and continued the denial of service connection for a back disability as no new and material evidence had been presented as there was no evidence that there was a permanent increase in the Veteran's preexisting back disability or aggravation during active duty.

As the Veteran did not appeal the March 1986 rating decision, that decision is now final based on the evidence then of record.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim for service connection for a back disability in April 2011. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the March 1986 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the March 1986 rating decision includes a December 2013 opinion from a private physician who determined that the Veteran's back problems preexisted service and that it was more likely than not that they were permanently aggravated beyond their natural progression by his time in the Army.

The prior denial of service connection for a back disability was based on a lack of evidence that there was a permanent increase in the Veteran's preexisting back disability or aggravation during active duty.  The December 2013 private physician's opinion specifically indicated that the Veteran's preexisting back disability was permanently worsened beyond its natural progression by his military service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 and, have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki , 25 Vet. App. 231, 235 (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In July 1982, the Veteran was involved in a motorcycle crash where he suffered a compression fracture L5 and L5 with loss of height, avulsion of the apophysis of the right transverse spine of L3 with displacement of the fragment laterally.  

The Veteran's November 1982 enlistment examination noted that the Veteran's lumbar spine x-rays demonstrated right transverse process L3 and mild wedge L2-3 that was not healed.  

In November 1983 the Veteran presented with low back pain after he reached down, bent over and "felt something pop".  The diagnosis was a back strain.  

In December 1983 the Veteran presented with low back pain for 3 to 4 days.  

A January 1984 x-ray revealed an old healed compression fracture of the L4 vertebral body with the greatest loss of height on the left.  There was equivocal minimal loss of height of the left side of the L5 body.  There was also an old healed fracture of the distal portion of the right transverse process of L3.  The L3-L4 disc was slightly to moderately narrowed.  The other interspace was normal in height.  A bilateral spondylosis was present at L5 but there was no spondylolisthesis.  

In a May 2011 letter, a private D.O. indicated that the Veteran had a pre-service back injury which he "recovered from without any medical intervention".  The Veteran enlisted in the military in September 1983 and did not initially have any issues with his back.  Approximately 6-8 weeks after his entrance, the Veteran was bending over picking something up when he felt a significant pop and tenderness in his low back.  He subsequently suffered a few more incidences of this persistent low back pain.  The D.O. indicated that the Veteran's pain seemed to be chronic in nature.  The D.O. opined that "it seemed reasonable that his injury could have come from his military service and may very well likely be unrelated to that previous motor vehicle injury from 1982."

The Veteran underwent a VA examination in May 2013 which was conducted by a VA nurse practitioner.  The Veteran had multiple spinal fractures while on a motorcycle prior to the military.  The Veteran reported that while in the military, he was working in the kitchen and while bending over felt a painful-locking sensation.  The Veteran had another motorcycle accident last year which certainly impacted his back as well.  The examiner noted that it was doubtful that the spinal fractures from his 1981 motor vehicle accident healed well without any residuals.  The examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that the damage was done before the Veteran entered the military and he was not injured in the service.  He merely felt pain from his existing pre-existing back injury while performing his duties in the military.  There was no evidence or subsequent medical documentation that his back was worsened by the military.  

In a December 2013 letter, a private physician indicated that he reviewed the Veteran's entire claims file.  The physician noted that the Veteran was involved in a motor vehicle accident prior to service in 1982 and the file did not show any problems with his back after recovery from the initial injury until after a few months of service when he complained of low back pain and difficulty with physical activity in January 1984.  The physician noted that the VA examiner was a nurse practitioner who concluded that the Veteran's preexisting back problems were not aggravated by his service beyond their natural progression.  The physician opined that after a review of the records and opinions in the file, he felt that the Veteran's back problems preexisted military service and that it was more likely than not that they were permanently aggravated beyond their natural progression in the Army.  The physician noted that there were x-rays from the initial motor vehicle accident and also during military service when he complained of back pain.  The x-ray prior to service found compression fractures of the bodies of L4 and L5 with loss of height at L4.  The in-service x-ray also noted the old healed compression fractures of the L4 and L5 bodies but in addition showed equivocal minimal loss of height of the left side of the L5 body.  The physician noted that the new development was not the only change from the pre-service x-ray taken about a year and a half earlier as the in-service x-ray also noted slight to moderate narrowing of the L3-L4 disk, spondylolysis at L5 and straightening of the lumbar lordotic curve and minimal levo-scoliosis probably due to muscle spasm from the loss of height of the L4 body.  When compared to the pre-service x-ray, the in-service x-ray provided clear and objective medical evidence that his lumbar spine injuries were permanently aggravated beyond their normal progression by military service.  This contradicts the rationale of the VA examiner who stated that there was no evidence his back and worsened by military service.  It did not look like there was a specific traumatic event which led to complaints of pain in service and he told the military doctor they were related to marching and heavy lifting.  The physician indicated that the physical stresses placed on the body from physical training were the kind of things which worsened the injuries of a degenerative nature like those of the Veteran.  There notably was about a year and 2 month time period between the pre-service motor vehicle accident and his entrance in the Army but the physician could find no records of continued problems until he complained of pain with activity after about 4 months of active duty.  He believed that in conjunction with the x-rays, this was the strongest evidence that his back problems were made worse by service.  The private physician concluded that it was more likely than not that the Veteran's preexisting lumbar spine injuries were permanently aggravated beyond their natural progression by his time in the Army.  This was supported by objective medical evidence contained in the x-rays, the facts surrounding his claim, and the medical literature.

Having reviewed the record, the Board finds the Veteran has current residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 that are shown to have been permanently aggravated beyond natural progression during service.  

As noted above, the Veteran was involved in a motor vehicle accident in July 1982, a year and 2 months prior to his period of active duty in September 1983.  In view of the fact that the Veteran's pre-existing low back disability was known upon entry into his period of active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  The next question is whether the disability is shown to have increased in severity in service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the disability was not aggravated by active service beyond the natural progress of the disorder

There is credible evidence that the low back disability underwent an increase in severity during active service in the form of documented complaints therein and the Veteran's recent lay assertions.  Thus, there is a presumption of aggravation that can only be rebutted if it is shown by clear and unmistakable evidence that such increase was temporary or not beyond the natural progress of the disease.  In this regard, the Board notes that there are conflicting opinions as to whether the Veteran's pre-existing low back disability was permanently aggravated by his service.

As noted above, the December 2013 private physician opined that the Veteran's preexisting lumbar spine injuries were permanently aggravated beyond their natural progression by his time in the Army.

Conversely, the May 2013 VA examiner, a nurse practitioner, determined that while the Veteran had a pre-existing back disability, it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

While the medical evidence of record was primarily in agreement that there was aggravation of the Veteran's back disability during his period of active service, the debatable point appears to be whether such aggravation was permanent.  In this regard, the Board finds that the evidence is at the very least in relative equipoise as to whether the aggravation was permanent in nature, i.e., about evenly balanced for and against the claim.  In such situations, it cannot be said that there is clear and unmistakable evidence that the disability was not aggravated.

The Board notes that while the May 2013 VA examiner specifically determined that the Veteran's pre-existing back disability was not permanently aggravated during his period of active service, the December 2013 private physician did in fact specifically address whether the Veteran's in-service aggravation of his pre-existing back was permanent as he concluded that the Veteran's back disability was permanently aggravated beyond its natural progression in the Army.  Additionally, unlike the May 2013 VA examiner, the December 2013 private physician compared pre-service x-rays with in-service x-rays which "provided clear and objective medical evidence that his lumbar spine injuries were permanently aggravated beyond their normal progression by military service."  The physician noted that the in-service x-ray noted the old healed compression fractures of the L4 and L5 bodies but in addition showed equivocal minimal loss of height of the left side of the L5 body.  These findings and other new developments were not seen on the pre-service x-rays.    

Given the opinion and explanation of the private physician, the Board concludes that the record does not clearly and unmistakably show that the claimed disability was not aggravated beyond the natural progress of the disease.  Hence, service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 is granted. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3and the claim is reopened.

Entitlement to service connection for residuals of a low back injury with compression fracture of L4 and L5 and involvement of L3 is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


